EXHIBIT 10.8D

FOURTH AMENDMENT TO OFFICE LEASE

(Hayden Ferry Lakeside Phase II)

THIS FOURTH AMENDMENT TO OFFICE LEASE (the “Fourth Amendment”), dated for
reference purposes as of November 6, 2013, is entered into by and between PKY
FUND II PHOENIX II, LLC, a Delaware limited liability company (“Lessor”), and
LIFELOCK, INC., a Delaware corporation (“Lessee”).

R E C I T A L S

WHEREAS, Lessor, as successor-in-interest to Hayden Ferry Lakeside, LLC, and
Lessee are parties to that certain Office Lease dated May 18, 2007 (the
“Original Lease”) that certain First Amendment to Office Lease dated March 7,
2008 (the “First Amendment”), that certain Second Amendment to Office Lease
dated May 15, 2013 (the “Second Amendment”), and that certain Third Amendment to
lease dated September 9, 2013 (the “Third Amendment”, which together with the
Original Lease, the First Amendment, and the Second Amendment shall be
hereinafter referred to collectively as the “Lease”); and

WHEREAS, pursuant to the Original Lease, Lessor leased to Lessee, and Lessee
leased from Lessor, approximately 51,204 square feet of Rentable Area designated
as Suite 300, consisting of the entire third floor, and Suite 400, consisting of
the entire fourth floor (the “Original Premises”), of that certain office
building more commonly known as Hayden Ferry Lakeside—Phase II, 60 East Rio
Salado Parkway, Tempe, Arizona 85281 (the “Ferry II Building”); and

WHEREAS, pursuant to the Second Amendment, Lessor leased to Lessee, and Lessee
leased from Lessor, the following Expansion Premises: (i) the First Installment
Space; (ii) the Second Installment Space; and (iii) the Second Expansion
Premises; and

WHEREAS, the First Installment Space was delivered to Lessee on June 27, 2013;
and

WHEREAS, the Second Installment Space was delivered on September 23, 2013; and

WHEREAS, the Second Expansion Premises was delivered on November 1, 2013; and

WHEREAS, Lessor and Lessee desire to enter into this Fourth Amendment to, among
other things, confirm the satisfaction of Lessor’s delivery obligations under
the Second Amendment and the Third Amendment.

A G R E E M E N T S

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
Lessor and Lessee agree as follows:

1. Incorporation of Recitals; Defined Terms. The Recitals set forth above are
deemed to be true and accurate in all respects and are hereby incorporated into
this Fourth Amendment by this reference. Capitalized terms used in this Fourth
Amendment shall have the same meanings as ascribed to them in the Lease unless
otherwise expressly defined in this Fourth Amendment. In the event of any
conflict between the terms of the Lease and the terms of this Fourth Amendment,
the terms of this Fourth Amendment shall govern and control.

2. Effective Date. This Fourth Amendment shall be effective on that date when
Lessor has delivered to Lessee a fully executed copy of this Fourth Amendment.



--------------------------------------------------------------------------------

3. Second Installment Space. Lessee and Lessor agree and acknowledge that the
Second Installment Space was delivered to Lessee in the condition required under
the Second Amendment and in accordance with the terms and conditions of the
Second Amendment and the Third Amendment, and Lessee accepted same, on
September 23, 2013 and, as such, the Commencement Date (as defined in Section 5
of the Second Amendment) for the Second Installment Space is September 23, 2013.
In accordance with Section 5 of the Second Amendment, the Rent Commencement Date
for the Second Installment Space shall be January 21, 2014. Provided that Lessee
is otherwise in default under the Lease beyond any applicable notice and cure
period, the abatement of the Base Rental for the Second Installment Space in the
amount of $581,343.00 (exclusive of applicable sales and transaction privilege
taxes due thereon) shall be applied towards the payment of the Base Rental for
the Second Installment Space due and payable for the period of February 1, 2014
through and January 31, 2015 in accordance with Section 8(b)(iii) of the Second
Amendment. Lessee shall be responsible for the prorated Base Rent due for
January 2014 in the amount of $17,190.25 (exclusive of applicable sales and
transaction privilege taxes due thereon).

4. Second Expansion Premises. The “Second Expansion Premises” consists of
approximately 10,656 square feet of contiguous Rentable Area located on the
fifth (5th ) floor of the Ferry II Building, which is now known as Suite 510 and
Suite 511 in the Ferry II Building, as further depicted on Exhibit “B” to the
Third Amendment. Lessee and Lessor agree and acknowledge that the Second
Expansion Premises was delivered to Lessee in the condition required under the
Second Amendment and in accordance with the terms and conditions of the Second
Amendment and the Third Amendment, and Lessee accepted same, on November 1, 2013
and, as such, the Commencement Date (as defined in Section 5 of the Second
Amendment) for the Second Expansion Premises is November 1, 2013. In accordance
with Section 5 of the Second Amendment, the Rent Commencement Date for the
Second Installment Space shall be March 1, 2014. Provided that Lessee is
otherwise in default under the Lease beyond any applicable notice and cure
period, the abatement of the Base Rental for the Second Expansion Premises in
the amount of $202,464.00 (exclusive of applicable sales and transaction
privilege taxes due thereon) shall be applied towards the payment of the Base
Rental for the Second Expansion Premises due and payable for the period of
March 1, 2014 through October 31, 2014 in accordance with Section 8(b)(iii) of
the Second Amendment.

5. Tenant Improvement Allowance.

(a) Calculation of Improvement Allowances. Section 19 of the Second Amendment is
hereby further amended to reflect that the Tenant Improvement Allowance shall be
calculated as follows:

 

Installment Space

   Improvement Period    Square
Foot of
Rentable
Area      Tenant
Improvement
Allowance  

First Installment Space

   May 21, 2013 – May 31, 2014      2,512       $
(at $ 87,920.00
35.00 PSF)   
  

Second Installment Space

   May 21, 2013 – May 31, 2014      20,398       $
(at $ 713,930.00
35.00 PSF)   
  

Second Expansion Premises

   November 1, 2013 – October 31, 2014      10,656       $ 334,887.33   

 

* Initial Tenant Improvement Allowance for Second Expansion Premises calculated
at $372,960.00 (based on $35.00 PSF), but has been reduced to reflect the
subtraction of the Relocation Costs. See, Section 5(b), below.



--------------------------------------------------------------------------------

(b) Relocation Costs. Pursuant to Section 19 of the Second Amendment, the Tenant
Improvement Allowance is to be reduced on a dollar-per-dollar basis in the
amount of the actual costs, fees, and expenses incurred by Lessor to enter into
lease terminations and to relocate the tenants who previously occupied the
Second Expansion Premises and were required to be relocated. The Relocation
Costs (as such term is defined in Section 19 of the Second Amendment)
collectively total $38,072.67.

(c) Rent Credit. Notwithstanding anything set forth in the Third Amendment to
the contrary, the additional concession granted to Lessee pursuant to Section 19
of the Third Amendment in the amount of $3.14 per square foot of Rentable Area
of the Installment Spaces, which concession the parties acknowledge totals
$266,177.80, shall be automatically applied by Lessor as a credit towards
Lessee’s monthly installment payments of Base Rent rather than disburse to the
Lessee in the form of a Tenant Improvement Allowance.

6. Parking Spaces. As of the date hereof, Lessee is entitled to use the
following parking spaces (and Article XVIII of the Basic Lease Information of
the Lease is further amended hereby):

 

Type of Parking

   Number
of
Spaces      Monthly
Parking Rental Fee
(exclusive of applicable
sales and transaction
privilege taxes due
thereon)*  

Executive

     36       $
(at $ 2,880.00
80.00 per space)   
  

Reserved – covered

     83       $
(at $ 4,980.00
60.00 per space)   
  

Unreserved – covered

     187       $
(at $ 7,480.00
40.00 per space)   
  

Rooftop – uncovered

     111       $ 0.00   

 

* Subject to abatement in accordance with Section 17 of the Second Amendment.

7. Existing Claims. Lessee agrees and acknowledges that to the actual knowledge
of Lessee there are no existing claims or causes of action against Lessor
arising out of the Lease, either currently or which would exist with the giving
of notice or with the passage of time, nor are there any existing defenses which
Lessee has against the enforcement of the Lease by Lessor.

8. Incorporation of Prior Agreements. This Fourth Amendment contains the entire
understanding of the parties hereto with respect to the subject matter hereof,
and no prior or other written or oral agreement or undertaking pertaining to any
such matter shall be effective for any purpose.

9. Modification of Amendment. This Fourth Amendment may not be amended or
modified, nor may any right or obligation hereunder be waived orally, and no
such amendment or modification shall be effective for any purpose unless it is
in writing and signed by the party against whom enforcement thereof is sought.



--------------------------------------------------------------------------------

10. Interpretation. This Fourth Amendment shall be construed reasonably to carry
out its intent without presumption against or in favor of either party. The
parties acknowledge that both parties have caused this Fourth Amendment to be
reviewed by legal counsel of their choice. No negotiations concerning or
modifications made to prior drafts of this Fourth Amendment shall be construed
in any manner to limit, reduce or impair the rights, remedies or obligations of
the parties under this Fourth Amendment or to restrict or expand the meaning of
any provisions of this Fourth Amendment. If any provision hereof shall be
declared invalid by any court or in any administrative proceedings, then the
provisions of this Fourth Amendment shall be construed in such manner so as to
preserve the validity hereof and the substance of the transactions herein
contemplated to the extent possible. The Section headings are provided for
purposes of convenience of reference only and are not intended to limit, define
the scope of or aid in interpretation of any of the provisions hereof.

11. Full Force and Effect; Counterparts. The Lease shall remain in full force
and effect in accordance with its original terms and provisions, except as
expressly modified by the terms of this Fourth Amendment. This Fourth Amendment
shall be governed by Arizona law and shall be binding on the parties hereto and
their respective successors and assigns. This Fourth Amendment may be executed
by the parties hereto in one or more counterparts. All counterparts shall be
valid and binding on the party or parties executing them and all counterparts
shall constitute one and the same document for all purposes. Each signatory to
this Fourth Amendment represents and warrants to the other party that this
Fourth Amendment has been duly authorized, executed and delivered by or on
behalf of the party for which it is signing.

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Office
Lease to be effective as of the date set forth above.

 

LESSOR:      LESSEE: PKY FUND II PHOENIX II, LLC,      LIFE LOCK, INC., a
Delaware limited liability company      a Delaware corporation        By:     
By:          Name:      Name:          Its:      Its:             By:         
   Name:             Its:            